NUMBER 13-18-00421-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


         IN RE OFFICE OF THE ATTORNEY GENERAL OF TEXAS


                       On Petition for Writ of Mandamus.


                                         ORDER

            Before Justices Contreras, Longoria, and Hinojosa
                            Per Curiam Order

       Relator, the Office of the Attorney General of Texas (OAG), filed a petition for writ

of mandamus and motion for temporary stay in the above cause on August 3, 2018. The

OAG contends that the trial court lacked jurisdiction to enjoin the OAG, thereby abusing

its discretion when it ordered the OAG to deposit the proceeds of the sale of the family

home into the registry of the court. By motion for temporary stay, the OAG seeks to stay

the trial court’s July 18, 2018 order pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for temporary stay, is

of the opinion that the motion should be granted. The motion for temporary stay is
GRANTED and the trial court’s order of July 18, 2018 is ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”). We trust that the OAG will comply with its obligations to the parties

and the trial court with regard to the preservation and maintenance of the funds at issue

in this original proceeding.

       The Court requests that the real party in interest, S.G., or any others whose interest

would be directly affected by the relief sought, including but not limited to D.D.I.G., file a

response to the petition for writ of mandamus on or before the expiration of ten days from

the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the
6th day of August, 2018.




                                              2